DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Following response to arguments is based on Applicant’s arguments filed on 05 February 2021.

Regarding Previous Drawings Objections
The drawings were received on 05 February 2021. These drawings are acceptable.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 1-20 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Page 13] with respect to rejection of claims 1, 8, 15 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Regarding claim 1, on page 13, Applicant argues that prior art of record fails to teach “extending around the tubing string”.
Newly found reference Upshall illustrates a system [Fig. 5] where it is disclosed that the tubing string 52 comprises any number of antennas along the tubing string [Paragraph 22].

Regarding claims 8 and 15, these claims have been amended to incorporate similar limitations to those set forth in independent claim 1, and are rejected based on similar reasoning.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1, 3, 8, 9-11, 15 have been amended. Thus, claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (US Patent Application Publication No. 2014/0174732) in view of Bowles et al. (US Patent Application Publication No. 2011/0163890) and further in view of Upshall (US Patent Application Publication No. 2011/0030946).

Regarding claim 1, Goodwin teaches an assembly (Fig. 5) comprising:
a tubing string positionable in a wellbore (wireline 622 in combination with data interrogator 620 make a tubing string for wellbore 18, as they are considered a coiled tubing [Paragraph 50]) in which a casing string comprising a casing-side antenna is installed (casing 20 comprises communication units 610 which, as a person having ordinary skills in the art would recognize, are known to be antennas [Paragraph 85] because they are configured to interrogate/receive data [Paragraph 86]), the tubing string being movable with respect to the casing string from a first position to a second position in the wellbore in response to a force (data interrogator 620 is configured to be movable along wellbore 18 based on an action force for interrogating each of the communication units 610, thus the interrogator 620 moving from a first position to a second [Paragraph 88]), the tubing string comprising:
a first tubing-side antenna coupled at a first location on the tubing string to the casing-side antenna in the first position and (in the wellbore-systems environment, the concept, that tubing strings and casing strings are exchangeable terms, is well-known. For example, for the purpose of the examination, the Examiner refers to Macdonald (US PG-Pub 2018/0142529) which asserts said concept [Paragraph 16]. Hence, in Goodwin, interrogator 620 would be equivalent to be a casing string and element 20 would be equivalent to a tubing string. Therefore, when element ; and
a second tubing-side antenna coupled at a second location that is spaced a distance from the first location on the tubing string [to communicatively couple to] the casing-side antenna in the second position (thus, middle element 610 is communicating with element 620 when in the second position. Additionally, second position comprises certain distances [Paragraph 85]).
Although Goodwin does not explicitly mention to be out of a communication range with the casing-side antenna in the second position, Goodwin discloses the implementation of communication units being installed along the wellbore at certain distances because it is known that communication tends to get lost along the wellbore, thus the need of implementing several sensors [Paragraph 85], because of the incident of losing communication (out of the communication range).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that interrogator 620, when moving along the wellbore, is out of a communication range of a previous interrogator 610 (as taught by Goodwin) for the purpose of keeping sensed information along the wellbore.
However, Goodwin does not explicitly mention communicatively couple.
Bowles teaches, in a similar field of endeavor of wellbore systems, the following:
communicatively couple (it is illustrated (Fig. 1) that antennas (7, 13) in the casing-string and in the tubing-string are coupled when in communication [Paragraphs 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wellbore system (as taught by Goodwin) by coupling antennas (as taught by Bowles) for the purpose of better providing communication or energy between antennas (Bowles – Paragraph 9).
But, the combination of Goodwing and Bowles does not explicitly mention:
(with respect to the first and second tubing-side antennas) extending around the tubing string.
Upshall teaches, in a similar field of endeavor of wellbore systems, the following:
extending around the tubing string (Upshall illustrates a system [Fig. 5] where it is disclosed that the tubing string 52 comprises any number of antennas along the tubing string [Paragraph 22]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wellbore system (as taught by Goodwin) by coupling antennas (as taught by Bowles) by extending antennas around the string (as taught by Upshall) for the purpose of properly transmitting information to surface (Upshall – Paragraph 3).

Regarding claim 2, Goodwin further teaches the assembly of claim 1, wherein the tubing string further comprises a third tubing-side antenna coupled at a third location on the tubing string for communicatively coupling to the casing-side antenna in the first position or the second position, the third location being between the first location and the second location (thus, as shown in Fig. 5, since there are a plurality of elements (illustrated 3), interrogator 620 communicates with three elements 610 at three different locations).

Regarding claim 3, Goodwin further teaches the assembly of claim 1, wherein the casing string includes:
a casing-side sensor coupled to the casing string for measuring characteristics of a subterranean formation through which the wellbore is formed (measurement of parameters of the wellbore are obtained [Paragraphs 45, 26, 88]); and
a casing-side antenna stack that includes the casing-side antenna coupled to the casing-side antenna stack, the casing-side antenna stack being communicatively coupled to the casing-side sensor (different amount of antennas are used for the communication of data within the wellbore, thus an antenna stack is also considered within the antennas of the elements 610, 620 [Paragraph 132]),
wherein the distance between the first location and the second location is less than or equal to a length of the casing-side antenna stack (different distances are considered for the implementation of the sensing elements within the wellbore 18 [Paragraph 85]).

Regarding claim 4, Goodwin further teaches the assembly of claim 3, wherein the first tubing-side antenna and the second tubing- side antenna are communicatively coupleable to a device at a surface of the wellbore via a cable to transmit information between the device and the casing-side sensor via the casing-side antenna stack and the first tubing-side antenna or the second tubing-side antenna (all elements within the wellbore 18 are in communication with surface modules such as processor 630 [Paragraphs 85, 88]).

Regarding claim 5, Goodwin further teaches the assembly of claim 1, wherein the first tubing-side antenna and the second tubing-side antenna each comprise a conductive wire coiled around the tubing string (antennas/interrogators are formed of coils [Paragraphs 44, 50, 84, 101]), the tubing string further comprising a driver for applying an alternating current through the conductive wire to generate an electromagnetic signal (current is applied to each of the disclosed interrogators, thus generating an electromagnetic signal [Paragraph 44]).

Regarding claim 6, Goodwin further teaches the assembly of claim 1, wherein the force is a result of changes in temperature, pressure, or fluid flow in the wellbore, the first location on the tubing string and the casing-side antenna in a plane extending radially from a center of the tubing string in response to the tubing string being at the first position, and the second location on the tubing string and the casing-side antenna in a plane extending radially from a center of the tubing string in response to the tubing string being at the second position (as part of the disclosed invention, sending down the interrogator 620 is based on forces applied to the interrogator for sending parameters to the surface about the conditions of the wellbore such as temperature, fluids, etc. [Paragraphs 4, 25, 59]).

Regarding claim 7, Goodwin further teaches the assembly of claim 1, wherein the first tubing-side antenna and the second tubing- side antenna are communicatively coupleable to the casing-side antenna to transmit power to the casing-side antenna and to communicate data with a casing-side sensor coupled to the casing-side antenna (power is generated and communicated among sensors, antennas, casing, tubing, etc. [Paragraphs 44-45, 85]).

Regarding claims 8-14, these claims are rejected as applied to claims 1-7.

Regarding claim 15, this claim is rejected as applied to claims 1, 8.

Regarding claim 16, Goodwin further teaches the method of claim 15, further comprising communicatively coupling a third tubing-side antenna to the casing-side antenna in response to the tubing string being in the first position, the third tubing-side antenna being coupled at a third location on the tubing string that is between the first location and the second location (as disclosed, several distances among the devices 610 are considered. Hence, for example, when the devices 610 are separated each other at small distances, interrogator 620 would be couple to more than one device 610 [Paragraph 85]),
wherein the third tubing-side antenna remains within communication range of the casing-side antenna in response to the tubing string being moved to the second position (thus, communication between interrogator 620 and devices 610, ,
wherein the third tubing-side antenna communicates with the casing-side antenna in response to the first tubing-side antenna failing to communicate with the casing-side antenna when in the first position or the second tubing-side antenna failing to communicate with the casing-side antenna when in the second position (it is also considered the failure of the devices, wherein upon said failure, interrogator 620 looks for still communicating with the controller 630; thus when interrogator is in communication with third device 610, it does not matter the failure between interrogator 620 and the other devices 610 [Paragraph 88]).

Regarding claims 17-20, these claims are rejected as applied to claims 3-6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 13, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633